            Case 1:21-cv-05882-CM Document 20 Filed 08/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 Fred Mogul,

                 Plaintiff,                         No. 21-cv-05882-CM
                                                    [rel. 1:21-cv-04972-CM-RWL]
         v.

 NEW YORK PUBLIC RADIO; WNYC;
 and AUDREY COOPER,

                 Defendants.


                 DECLARATION OF WENDY BUTLER IN SUPPORT OF
                     DEFENDANT NEW YORK PUBLIC RADIO’S
                 OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

       I, Wendy C. Butler, declare and state:

       1.      I am a partner of the law firm Jones Day, 250 Vesey Street, New York, New York,

20281, counsel for Defendants in the above-captioned matter.         The facts set forth in this

Declaration are of my own personal knowledge, and if called as a witness, I could and would

testify competently to their truth.

       2.      Attached as Exhibit 1 to this Declaration is a true and accurate copy of the

collective-bargaining agreement between Defendant New York Public Radio and the Plaintiff Fred

Mogul’s union, Screen Actors Guild – American Federation of Television and Radio Artists, New

York Local.

       I declare, under penalty of perjury, under the laws of the United States of America, that

the foregoing is true and correct.
        Case 1:21-cv-05882-CM Document 20 Filed 08/16/21 Page 2 of 2




Dated: August 16, 2021             /s/ Wendy Butler
                                   Wendy Butler
                                   JONES DAY
                                   250 Vesey Street
                                   New York, New York 10281
                                   (212) 326-7822
                                   wbutler@jonesday.com

                                   Counsel for Defendants




                                     2
